Action to enjoin respondents from using the name Varet Knitting Mills in connection with their business. Order denying plaintiff’s application for an injunction pendente lite reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs, upon condition that the plaintiff give an undertaking in the sum of $250, with corporate surety, in conformity with section 893 of the Civil Practice Act. It is undisputed that respondents have recently adopted a name under which the appellant has been doing business since 1939. The appellant should not be compelled to risk, pending final judgment, the confusion and damage which may result from the continued use of the same name by both parties in businesses which, at least in part, are competing. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.